Citation Nr: 0912653	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  In that decision the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective from November 25, 2003.  

The Veteran perfected an appeal from that decision to the 
Board as to the assigned rating.  In a June 2005 rating 
decision, the RO increased the rating for PTSD from 30 to 50 
percent, effective from November 25, 2003.  The claim, 
however, remained in controversy because the rating remained 
less than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In a statement received from the Veteran in November 2006, he 
stated that he would like to file a notice of disagreement as 
to the RO's denial of service connection for a hearing loss.  
Although the RO did deny a claim for hearing loss in a March 
2004 rating decision, that decision was more than one year 
before the statement/purported notice of disagreement, which 
therefore could not act as notice of disagreement with that 
decision.  See 38 U.S.C.A. § 7105.  Thus, the Veteran appears 
to be raising a new claim for service connection for hearing 
loss, following a final decision on the matter.  This matter 
is referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran claims entitlement to an initial disability 
rating in excess of 50 percent for PTSD.  A preliminary 
review of the record indicates that the claim requires 
additional development for the following reasons. 

The claims file contains VA and private treatment records and 
examination reports dated from 2002 forward.  Of these 
records, those pertaining to the Veteran's service connected 
psychiatric disability consist only of three reports of 
evaluation or examination-one private psychiatric evaluation 
dated in December 2003, and two VA examination reports dated 
in February 2004 and April 2005.  

There are no psychiatric-related treatment records in the 
claims file; however, the three reports of 
examination/evaluation reflect that the Veteran reported he 
was receiving treatment at a "Vet Counseling Center."  
During the most recent examination, the April 2005 VA 
examination, the Veteran reported that he was currently being 
seen (for the past year) by a counselor at a Vet Center, 
further identified as "Caroline."  Review of the claims 
file does not indicate that the RO has requested these 
treatment records.  Additionally, the Veteran has not been 
examined to assist the severity of his psychiatric disability 
for more than three years.  A new examination is indicated.  

Fulfillment of VA's statutory duty to assist the Veteran 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

For this reason, the RO must request any pertinent treatment 
records, and arrange for a new examination that takes these 
records into account to determine the level of severity of 
the Veteran's service-connected PTSD.  In this regard, the 
Veteran was last examined for his service-connected PTSD by 
VA for compensation purposes in April 2005, four years ago.  
Since the Veteran was shown to be then currently receiving 
treatment including medication for his PTSD for the previous 
year, additional records have likely come into existence 
after that examination.  Such records would be important to 
the evaluation of the Veteran's service-connected psychiatric 
condition since the April 2005 VA examination.

Further, given the age of the medical information obtainable 
from the April 2005 VA examination report, four years ago, a 
contemporaneous and thorough VA examination-which takes into 
account any additional medical treatment records obtained via 
this remand-would certainly assist the Board in assessing 
the severity of the Veteran's service-connected PTSD.  See 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The reports of the three examinations discussed above show 
that after examining the Veteran, the examiners concluded 
with an assignment of a global assessment of functioning 
(GAF) scores of 59 in December 2003, 51 in February 2004, and 
47 in April 2005.  To some extent, GAF scores represent an 
important indication of psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV).  

The progression of declining GAF scores-from 59 to 51 to 
47-over the course of the three examinations between 
December 2003 and April 2005, generally reflects a worsening 
of social or occupational functioning during that one and 
one-half years.  Given it has been four years since the last 
examination, an evaluation of the Veteran's current 
psychiatric condition, taking into account any treatment 
record evidence obtained by this remand, would be important 
to the Board in making its determination on the matter.

In view of the foregoing, the Board finds that after 
obtaining any additional treatment records, a VA psychiatric 
examination should be conducted to determine the current 
nature and severity of the Veteran's service-connected 
psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the Veteran's psychiatric symptoms due to 
his PTSD.  This should include a request 
for any treatment records reportedly 
received from a Vet Center to be 
identified by the Veteran.

2.  After obtaining any requested records, 
schedule the Veteran for a VA examination 
by an appropriate medical specialist to 
determine the severity of the Veteran's 
psychiatric symptomatology due to his 
PTSD.

The examiner should obtain a history from 
the Veteran of symptoms of, and treatment 
received for, his psychiatric disability.  
The examiner is to provide a detailed 
review of the Veteran's current 
complaints; as well as findings as to the 
nature and extent of the service-connected 
psychiatric disability.  The examiner 
should review the claims folder in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.  The examiner should 
perform all studies deemed appropriate, 
and set forth all relevant findings in 
detail in the examination report.  The 
examiner should provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the Veteran's 
overall psychiatric disability.

The examiner should assign a global 
assessment of functioning (GAF) score and 
render an opinion as to the impact that 
the Veteran's psychiatric disability has 
on the Veteran's social and industrial 
adaptability. 

The examiner should attempt to identify 
any psychiatric symptoms arising 
etiologically from the service-connected 
PTSD, and distinguish those from any such 
symptoms arising from any other 
nonservice-connected chronic conditions, 
if feasible.

If the examiner determines that it is not 
feasible to respond to any of the 
inquiries, the examiner should explain why 
it is not feasible to respond.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for an increased 
disability rating for PTSD.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.



	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

